Citation Nr: 1230794	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for hypothyroidism, prior to January 24, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1999 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the RO.

In January 2012, the Board remanded this matter for further development of the claim, to include efforts to obtain additional post-service records pertaining to treatment received by the Veteran from July 2005.

Based upon additional evidence, the RO subsequently issued a June 2012 rating decision which provided higher initial ratings for the Veteran's hypothyroidism from 30 percent to 60 percent effective August 1, 2005, and from 60 percent to 100 percent effective January 24, 2012.  As the award of a 100 percent rating constitutes a total grant of benefits from January 24, 2012, the only issue remaining is listed on the cover page.


FINDINGS OF FACT

Prior to January 24, 2012, the Veteran's service-connected hypothyroidism was not shown to result in cardiovascular manifestations or bradycardia; there was no objective findings on examination of muscular weakness; thyroid function was noted to be normal on laboratory testing; and the Veteran was noted to be working full time.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for hypothyroidism, prior to January 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic Code 7903 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2012.

The appeal arises from the initial award of service connection for hypothyroidism.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for hypothyroidism was granted in an August 2005 rating decision.  A 30 percent evaluation was assigned for this disability, effective from August 1, 2005.  As noted above, a June 2012 rating decision subsequently granted higher staged initial disability ratings, to include, a 60 percent rating effective August 1, 2005 and a 100 percent rating effective January 24, 2012.  In adjudicating the Veteran's appeal, the Board has considered whether an initial rating in excess of 60 percent is warranted for the staged period before January 24, 2012.

Under Diagnostic Code 7903 for hypothyroidism, a 30 percent evaluation is assigned for fatigability, constipation, and mental sluggishness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes the Veteran is separately rated for gastroesophageal reflux disease with hiatal hernia, functional dyspepsia and irritable bowel syndrome, for hypertension, and for a bilateral knee disability.  Thus, symptoms related to these disabilities cannot be considered when evaluating the Veteran's hypothyroidism.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

In her original December 2005 claim for service connection, the Veteran reported that her hypothyroidism had resulted in severe weight gain and "other symptoms".  In a March 2006 statement, she elaborated that such symptoms included increased inability to focus on work; unexplained emotional disturbances; feeling tired and having no energy; coldness in her hands and feet coupled with an inability to tolerate air conditioning; and dry patches on her arms and legs.  She stated that after 3 months of taking Synthroid the problems seemed to go away.  

During a May 2006 VA examination, the Veteran complained of symptoms including fatigability that was much improved by medication; poor concentration prior to being on Synthroid; dyspepsia; intolerance for cold; constipation; and weight gain of approximately 60 pounds in the past 18 months.  On physical examination, the Veteran appeared overweight and well-nourished.  Muscle strength was noted as being full.  The examiner diagnosed hypothyroidism that was under control with medications.  Blood tests revealed thyroid function was within normal limits.  

In her December 2006 notice of disagreement, the Veteran reported ongoing fatigue and difficulty in managing her weight, and added that she also experienced constipation, mental sluggishness, and difficulty performing her daily chores.  In that regard, she expressed that while performing tasks such as cleaning her bath tub, she was required to stop and rest due to muscle ache and fatigue.  The Veteran also reported symptoms of mental disturbance such as constant irritability, frustration, anger, and sadness.

In April 2007, the Veteran was evaluated by her private physician, Dr. J.B. for elevated liver function test results.  During treatment, the Veteran complained that she had been feeling tired for months and experienced sleep disturbances, concentration problems, and anhedonia.  A physical examination revealed normal heart function.  Based upon the Veteran's reported and demonstrated symptoms, Dr. J.B. diagnosed hypothyroidism and anxiety.

In August 2008, VA received additional lay statements from the Veteran's mother, sister, boyfriend, and co-worker.  Collectively, these statements reported observations of ongoing symptoms of weight gain; fatigue; muscle cramps and fatigue coupled with decreased ability to perform chores such as lifting and carrying packages and objects; decreased tolerance for cold temperatures; forgetfulness; decreased concentration and focus; and changes in personality marked by depression, frustration, and irritability.

During a November 2009 VA examination, the Veteran complained of ongoing symptoms of fatigability; concentration problems; muscle weakness; sleepiness; tremor; emotional instability and depression; slowing of thought; poor memory; difficulty swallowing; intolerance to cold; constipation; and weight gain of 50 pounds over the past year.  She also reported areas of rough skin, brittle nails, and irregular menstrual cycles.  Functionally, she reported difficulties with prolonged ambulation; standing, sitting, bending, lifting or carrying heavy objects; cooking; and cleaning.  Physical examination of the Veteran revealed that she weighed 220 pounds.  Her heart rate and function continued to be normal.  The examiner noted there was no generalized musculoskeletal weakness and no muscle wasting.  There was a slight, fine tremor of both hands.  Coarse, dry skin was noted.  Blood tests revealed thyroid function was within normal limits.  

In September 2011, the Veteran was afforded a new VA examination for her hypothyroidism.  During the examination, she continued to report weight gain; sensitivity to cold; areas of patchy red skin; brittle nails and hair; irritability; and an irregular menstrual history.  She reported her baseline weight as being 140 pounds and weighed 195 pounds at the VA examination.  Occupationally, she was noted to be working full time.  She stated that she had missed ten days of work in the past year due to her thyroid symptoms.  Deep tendon reflexes, pulse, and heart rate were all within normal limits.  Muscular weakness, mental disturbance and mental sluggishness were not observed.  Blood tests revealed thyroid function was within normal limits.  
 
In an October 2011 statement, the Veteran continued to endorse symptoms of fatigue and sleepiness; extreme weight gain despite diet and exercise; irregular menstrual cycles; cold intolerance; brittle hair and nails; problems with short-term memory; anxiety, and depression.

A January 2012 letter from Dr. V.A.S. expressed that she had been treating the Veteran since April 2011.  Regarding the Veteran's condition, she summarized that the Veteran required constant medication and periodic blood work to monitor thyroid levels.  She stated that during the Veteran's most recent treatment in January 2012, she weighed 195 pounds.  The Veteran's symptoms were described as including obesity; difficulty managing her weight despite diet and exercise; mental disturbances such as anxiety, depression, inability to focus and concentrate, irritability, and short-term memory problems; constipation; fatigue; sleepiness; and physical weakness.  Dr. V.A.S. opined further that symptoms of dry skin, brittle hair, intolerance to cold, and the Veteran's irregular menstrual cycle were also attributable to the Veteran's thyroid condition.  The letter did not include any physical examination findings.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Upon review of the record, the Board finds that the Veteran's hypothyroidism symptomatology does not more nearly approximate the criteria for a 100 percent rating for the period prior to January 24, 2012.  While the Veteran does report cold intolerance, mental disturbance and sleepiness, the evidence has not demonstrated any cardiovascular involvement or bradycardia.  Moreover, while the Veteran at times contends she has muscle weakness, there have been no objective findings on VA examinations to support such contention.  Indeed, muscle strength was full on the May 2006 VA examination, and the 2009 and 2011 VA examiners found no muscle weakness.  The Board concludes that the medical findings on VA examination are of greater probative value than the Veteran's allegations regarding the presence of muscle weakness.  While the Veteran's private physician noted in January 2012 that the Veteran suffers from a "feeling" of physical weakness, she did not indicate that actual muscle weakness was present, nor were any physical examination findings provided in the letter.  Moreover, the physician noted the Veteran's symptoms are consistent with "hyperthyroidism".  Even accepting that as a typographical error, the physician listed constipation as a symptom of the thyroid disorder and stated there is no medical indication that the conditions noted are caused by any other underlying medical condition.  However, as noted above, the Veteran suffers from irritable bowel syndrome, a symptom of which is constipation.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Finally, the September 2011 VA examination did not find muscle weakness present.  Accordingly, the Board assigns less probative weight to the January 2012 letter from the Veteran's private physician as it pertains to the evaluation of the Veteran's hypothyroidism prior to January 24, 2012.   

The Board notes that the rating criteria for a 100 percent rating for hypothyroidism under Diagnostic Code 7903 are conjunctive; that is, a claimant must meet all of the criteria for a particular rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  As noted above, the evidence does not show the occurrence of bradycardia or other cardiovascular complications, and there is no objective findings showing muscular weakness.  Moreover, the Veteran is shown to be working full time, with only 10 days lost in the last year due to hypothyroid symptoms.  Based on a totality of the evidence, the Board finds that, even considering for the sake of argument that all criteria in Diagnostic Code 7903 need not be met, the Veteran's symptoms and disability picture do not more nearly approximate the criteria for a 100 percent rating for hypothyroidism for the period prior to January 24, 2012.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the probative evidence is against the claim, and entitlement to an evaluation in excess of 60 percent for hypothyroidism for the period prior to January 24, 2012 is denied. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an initial rating in excess of 60 percent for hypothyroidism, prior to January 24, 2012, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


